DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/161680 filed on January 29, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-4, 8 and 11 are allowable.  Claim 5 and 12 are rejected under 112.  Claims 6, 7, 13 and 14 are objected to.  Claims 9 and 15-20 are rejected under 101.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-4, 8 and 11 are allowable in light of the Applicant's argument and in light of the prior art made of record.  
Claim 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “A method for power equipment diagnosis based on windowed feature and Hilbert visualization, comprising: step 1 of obtaining a plurality of sets of monitoring data comprising different fault locations, fault types, and severity of a power equipment, analyzing each set of the monitoring data, obtaining a corresponding fault status label, and using each set of the monitoring data and the corresponding fault status label to constitute a target data set, wherein the fault status label comprises the fault type and the fault location; step 2 of performing windowed feature calculation on the target data set considering logarithmic constraints, extracting fault features contained therein, and obtaining a feature sequence data set; step 3 of performing Hilbert visualization processing on each set of data in the feature sequence data set, and obtaining a Hilbert image data set; step 4 of constructing a fault diagnosis and location model, dividing the Hilbert image data set into a training set and a verification set, training the fault diagnosis and location model using the training set, and verifying the trained fault diagnosis and location model using the verification set; and step 5 of obtaining a final diagnosis result from the trained fault diagnosis and location model after performing the same windowed feature calculation and Hilbert visualization on diagnosis data”, in Claim 1; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-4, 8 and 11 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Morgan et al. (U.S. Patent Application No. 2016/0146865), hereinafter “Morgan”.  Morgan is cited on PTO-892 filed 4/8/2022.
	Morgan: ¶ 45 teaches detecting the impending failure of the power control device may include detecting an impending failure of a component in the power control device, detecting a condition in the power control device known to cause a component in the power control device to fail, etc. Detecting the condition within the power 
control device indicative of a parameter being outside of a specified limit may 
include detecting a control signal is outside of a specified range, detecting a 
voltage of a component being outside of a specified range, detecting a current 
of a component being outside of a specified range, detecting a power signal 
outside of a power quality limit, and the like.

Although conceptually similar to the claimed invention of the instant application, Morgan does not teach diagnosing power equipment using a windowed feature calculation and Hilbert visualization.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5  and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the feature sequence data" in Lines 1, 3, 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the feature sequence data" in Lines 1, 3, 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data processing module, a feature extraction module, a visualization module, a network training module and a diagnosis module, in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
As per claims 9, the claimed system has been read in view of applicant’s specification (see paragraph 6 and 69).  The claimed apparatus appears to include elements which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.

As per claims 10 and 15-20, they are rejected because applicant has provided evidence that applicant intends the term "computer readable storage medium” to include non-statutory matter.  Applicant describes a computer readable medium as including a means to communicate (see paragraph 69).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAI E BUTLER/           Primary Examiner, Art Unit 2114